Name: Commission Regulation (EC) No 695/98 of 27 March 1998 amending Regulation (EEC) No 2047/84 determining the rice intervention centres other than Vercelli
 Type: Regulation
 Subject Matter: trade policy;  plant product;  regions of EU Member States
 Date Published: nan

 Avis juridique important|31998R0695Commission Regulation (EC) No 695/98 of 27 March 1998 amending Regulation (EEC) No 2047/84 determining the rice intervention centres other than Vercelli Official Journal L 096 , 28/03/1998 P. 0020 - 0021COMMISSION REGULATION (EC) No 695/98 of 27 March 1998 amending Regulation (EEC) No 2047/84 determining the rice intervention centres other than Vercelli THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 3072/95 of 22 December 1995 on the common organisation of the market in rice (1), as amended by Regulation (EC) No 192/98 (2), and in particular Article 8(a) thereof,Whereas the intervention centres are determined by Commission Regulation (EEC) No 2047/84 (3), as last amended by Regulation (EC) No 1028/97 (4); whereas, following consultations with the Member States concerned in accordance with Article 8(a) of Regulation (EC) No 3072/95, the list of such centres should be amended;Whereas these measures should take effect at the start of the period of application of the intervention arrangements;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals,HAS ADOPTED THIS REGULATION:Article 1 Points 1, 2 and 3 of the Annex to Regulation (EEC) No 2047/84 are replaced by the following:'1. FRANCE>TABLE>2. ITALY>TABLE>3. GREECE>TABLE>Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities.It shall apply from 1 April 1998.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 27 March 1998.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 329, 30. 12. 1995, p. 18. (2) OJ L 20, 27. 1. 1998, p. 16. (3) OJ L 190, 18. 7. 1984, p. 5. (4) OJ L 150, 7. 6. 1997, p. 29.